Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment and remarks filed on 06/13/2022.
2. 	Claims 1-20 have been amended.
3.	Claims 1-20 are pending. 
4.	Due to the amendment of claims 9-12 the claims do not invoke 35 USC 112(f) .
5.	Claims 1-20 are rejected.
Response to Arguments
6.	Applicant's arguments filed on 06/13/2022 have been fully considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 and 18 recite the limitation “replacing graphic processor unit (GPU) code with central processor unit (CPU) code” is not supported by the current specification. The current specification describes in  paragraphs [0012]  [0014] [0045]  [0057] ” to replace the device lambda expression with the placeholder type instantiation”. The specification states that [0012] the system further includes a placeholder type determination module configured to determine a placeholder type instantiation based on the device lambda expression and a code modification module configured to modify the host source code to replace the device lambda expression with the placeholder type instantiation”. [0014] The method further includes generating modified host source code by replacing “) The specification recites that lambda expression contains device code e.g. code that executes on a GPU [0009].  Nowhere the specification recite  that “replacing graphic processor unit (GPU) code with central processor unit (CPU) code”.
The dependent claims are rejected under the same reason. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 18-20 recite "a machine- readable medium". The specification does not describe the machine readable medium. It appears that the media recited in the claims are described in the specification as including both transitory and non-transitory tangible medium. Language crafted in this way leaves interpretation open-ended as to transitory or non-transitory. Therefore, when the claims are interpreted broadly as a transmission, medium, or signal, the claims appear to be non- statutory because they are not tangibly embodied in a manner so as to be executable. It is advised to use non-transitory language whenever any storage media is described. See MPEP § 2106.Claims 19-20 are rejected for their dependency on claim18. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9 and 18 recite the limitation “replacing graphics processor unit (GPU) code with central processor unit (CPU) code wherein the CPU code is to be compiled to perform substantially the same functionality as the GPU code”.  It is not clear that how the GPU code has replaced with the CPU code and which functionality has been performed by the GPU code.  The current claims and specification does not support and describe any information that the functionality of the GPU code or CPU code. The current specification describes in paragraphs [0012]  [0014] [0045]  [0057] ” to replace the device lambda expression with the placeholder type instantiation”. The specification states that [0012] the system further includes a placeholder type determination module configured to determine a placeholder type instantiation based on the device lambda expression and a code modification module configured to modify the host source code to replace the device lambda expression with the placeholder type instantiation”. [0014] The method further includes generating modified host source code by replacing “) The specification recites that lambda expression contains device code e.g. code that executes on a GPU [0009].  Nowhere the specification recite  that “replacing graphic processor unit (GPU) code with central processor unit (CPU) code”.
  The term “substantially the same” does not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus claims 1, 9 and 18 are rejected under 35 USC 112(b). The dependent claims are rejected under the same reason.
Conclusion
10.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure. 
McKenzie US 20130155083 A1 the control virtual machine may seamlessly replace the graphics hardware with an emulator for handling graphics operations, such as memory accesses and interrupts, in connection with the first virtual machine. The GPU may then resume graphical processing in place of the emulator for the first virtual machine. A GPU may sometimes be referred to as a visual processing unit or VPU. A GPU may be designed and/or built to manipulate and alter memory, and accelerate the building of images in a frame buffer intended for output to a display. The hypervisor or the control virtual machine may provide a control program, which may execute on a processor of a physical machine hosting the hypervisor. In some embodiments, the control program is a virtualized program executing on a virtual processor.
 Wilson; US 20210226777 A1 a server computer that includes software that is stored in memory and one or more processors (general processors such as CPUs, GPUs, etc.) to execute code instructions to perform various processes described herein. a common architecture includes a central processing unit (CPU) and a graphics processing unit (GPU). In this architecture, an application executes on the CPU and generates graphics data and rendering instructions for the GPU to execute for rendering a scene for display. The GPU is optimized for highly parallelized processing tasks, making it well suited for graphics processing
Jones US 20150143347 A software development environment (SDE) and a method of compiling integrated source code. One embodiment of the SDE includes: (1) a parser configured to partition an integrated source code into a host code partition and a device code partition, the host code partition including a reference to a device variable, (2) a translator configured to: (2a) embed device machine code, compiled based on the device code partition, into a modified host code, (2b) define a pointer in the modified host code configured to be initialized, upon execution of the integrated source code, to a memory address allocated to the device variable, and (2c) replace the reference with a dereference to the pointer, and (3) a host compiler configured to employ a host library to compile the modified host code. To realize the benefits of GPU computing, applications need access to languages and libraries for carrying out sequential tasks on the CPU, or "host," For example, certain source code can only execute on a CPU, other source code may only execute on a GPU, while yet other source code can execute on either a CPU or GPU.  One aspect provides an SDE. In one embodiment, the SDE includes: (1) a parser configured to partition an integrated source code into a host code partition and a device code partition, the host code partition including a reference to a device variable, (2) a translator configured to: (2a) embed device machine code, compiled based on the device code partition, into a modified host code, (2b) define a pointer in the modified host code configured to be initialized, upon execution of the integrated source code, to a memory address allocated to the device variable, and (2c) replace the reference with a dereference to the pointer, and (3) a host compiler configured to employ a host library to compile the modified host code.
Paulsen US 20110212761  instructions to load GPU-compatible code for the non-graphics processing task into the GPU, cause the GPU to execute the GPU-compatible code for the non-graphics processing task, receive a result of the non-graphics processing task, and provide the result to the CPU. he scheduler responds by selecting a next process or thread to be executed by the CPU, and causing a dispatcher 118 to perform a context switch that replaces the current process or thread with the next process or thread. Other interfaces may also be used, such as the industry-standard OpenCL interface. The GPU kernel code is loaded onto the graphics card 150 as GPU code 142, which is stored, for example, in the GPU memory 140. The GPU 138 performs a form of scheduling in which compute kernels share the GPU with graphics code, kernels are ordinarily relatively small portions of code that, for example, perform a computation on input data received from the main memory 102, and generate output data,
Title: A graphics processing unit implementation of the particle filter, author: 
G Hendeby, published on 2007.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571 -272-3696. The examiner can normally be reached on Monday-Friday from 8:00 A.M. to 4:00 P.M (E.T).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652. The fax number for this group is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196